Citation Nr: 1210229	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  96-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic tinea infection (skin disorder).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a depressive disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder.

5.  Entitlement to a compensable evaluation for cystic mass of the posterior left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to December 1976 and from November 1990 to May 1991.  He also had service in the Reserves.

This matter came before the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 1997, the Board issued a decision which denied a claim for reopening a claim of entitlement to service connection for chronic tinea infection.  The United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in a March 1999 Memorandum Decision, and remanded the case for readjudication.  The case was returned to the Board in May 1999.  Since then, the Veteran has perfected various appeals and the case was remanded in August 1999, February 2002, and July 2004.

In its July 2004 remand, the Board pointed out that the Veteran had raised a claim for increase with respect to his right knee in a May 2002 statement.  That issue was referred to the RO for appropriate action.  The claim for increase was adjudicated in a January 2005 rating decision, and the Veteran subsequently perfected his appeal with respect to this issue.

In an October 2006 decision, the Board denied entitlement to service connection for chronic disability resulting from an illness manifested by fatigue, shortness of breath/difficulty breathing, and sleep impairment as due to an undiagnosed illness; determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a skin disability, depressive disorder, hearing loss disability, and a headache disability.  A compensable evaluation for a cystic mass of the left knee was denied.  A claim of entitlement to service connection for PTSD was reopened and remanded for additional development, as was the Veteran's claim of entitlement to a total rating based on unemployability due to service connected disabilities (TDIU).  Those claims have not yet been recertified to the Board for appellate consideration.  

In a September 2008 memorandum decision, the Court affirmed the Board's decision regarding the denial of entitlement to service connection for chronic disability resulting from an illness manifested by fatigue, shortness of breath/difficulty breathing, and sleep impairment as due to an undiagnosed illness.  It also vacated and remanded the issues pertaining to reopening the claims of entitlement to service connection for a skin disability, depressive disorder, hearing loss disability, and a headache disability; and the issue of the evaluation of the Veteran's left knee disability.  Pursuant to the memorandum decision, the Board remanded the appeal in June 2010 for additional development consistent with the Court's order.

The Board observes that the Veteran was afforded a hearing before a Veterans Law Judge in April 2006.  In March 2010 he was advised that the Judge that conducted his hearing was no longer employed by the Board and that he could opt for an additional hearing.  He responded in March 2010 that he did not wish to have another hearing.

The issues pertaining to reopening the claims of entitlement to service connection for a skin disability, depressive disorder, hearing loss disability, and a headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 


FINDING OF FACT

The cystic mass of the posterior left knee is not productive of functional impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a cystic mass of the posterior left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261; § 4.118, Diagnostic Code 7819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A September 2004 letter discussed the evidence necessary to support a claim for increase.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In April 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran testified before a Veterans Law Judge.  He was afforded a VA examination in July 2010, and the examiner provided an addendum in September 2010.  The Board finds that the examination was adequate in that it was performed by a neutral skilled provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted a complete physical examination prior to rendering his conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disabilities have not significantly changed and that uniform evaluations are warranted for the period considered.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service treatment records indicate that the Veteran was found to have a cyst behind his left knee in March 1991.  He was told that it would subside with exercise.  On examination in April 1991 the Veteran's lower extremities were normal, and no defects or diagnoses were noted.  The Veteran denied trick or locked knee.  On examination in November 1994, the Veteran's lower extremities were again normal.  He denied trick or locked knee.  He again denied trick or locked knee in November 1996.

On VA examination in September 1994, the Veteran reported a history of having noticed a swelling in the back of his knee during Operation Desert Storm.  He denied tendon pain or other discomfort at that time, and noted that he was able to continue to perform his duties well.  He denied significant discomfort accompanying the mass and stated that he noticed no limitation of movement.  He denied discomfort on walking or other activity.  On physical examination there was a mass overlying the tendinis portion of the medial hamstring muscles.  There was no evidence of an intra-articular mass and the Veteran's knee moved well through a normal range of painless motion.

In June 2000, the Veteran was seen by a private orthopedist.  He reported that he had experienced swelling in his left knee since about 1990.  He related his history of being diagnosed with a cyst, which he said had increased.  The physician indicated that X-rays were negative.  Magnetic resonance imaging was ordered.  A September 2000 treatment record indicates that a torn medial meniscus was diagnosed.  The Veteran underwent left knee meniscectomy in September 2000.	

On VA examination in August 2001, the examiner noted a 2.5 cm cystic, spherical mass in the posteromedial aspect of the lower thigh.  It was located just  medial to the insertion of the hamstring muscles.  It was slightly tender to pressure.  The Veteran's knee was stable and motion was full and pain free.  There was no significant functional loss due to pain or limitation of motion.  The examiner concluded that it was probably a synovial cyst related to the knee joint.

In an October 2001 rating decision, the RO denied service connection for a torn meniscus of the left knee.

The report of a VA examination conducted in October 2004 notes the Veteran's history.  He reported that he experienced a knee injury while on drill duty in 1991 when he fell into a foxhole.  He denied significant swelling and effusion at that time.  He stated that he did have some pain.  The examiner noted that the Veteran had a subsequent twisting injury and was seen by a private physician; he noted the Veteran's report of arthroscopic partial meniscectomy in 1997 or 1998.  The Veteran's current complaint was pain.  Physical examination revealed a non-antalgic gait.  The Veteran had full extension and 115 degrees of flexion.  There was no significant discomfort with extension or flexion.  McMurray's sign, Lachman's, and stability testing were negative.  Patellar grind test was also  negative.  The Veteran was non-tender to palpation and there was no significant crepitus with either passive or active range of motion.  There was a cystic mass of 2 cm along the proximal posterior medial aspect of the Veteran's thigh.  It was somewhat superficial.  Quadriceps and hamstring strength was 5/5.  The assessment was left knee pain.  The examiner acknowledged that it was uncertain whether the Veteran had a meniscal tear in service, but also indicated that it could have happened at any point after service, whether attributed to an injury or to degeneration due to age.  He ultimately opined that the cystic mass was most likely unrelated to the Veteran's knee complaints.  

The Veteran underwent an additional VA examination in July 2010.  The examiner reviewed his history.  He noted that the Veteran had noticed a knot behind his knee in 1991, not related to any injury.  He also noted that the Veteran had undergone meniscectomy.  The Veteran reported that he had been experiencing a feeling of burning and numbness in his calf for about two years.  He denied locking or giving way.  Physical examination revealed a normal gait.  The Veteran had discomfort on squatting at 150 degrees.  The left knee was stable.  There was no tenderness about the anterior portion of the knee.  Motion was from zero to 140 degrees without discomfort.  There was a 6.5 cm nontender mass in the distal medial hamstring area just about the knee joint.  It did not affect motion and was not painful on examination.  There was no objective evidence of pain during examination except when performing the squat.  There was no incoordination, weakened movement, or excess fatigability and no additional loss of motion with repetitive testing.  X-rays were completely negative.  

In a September 2010 addendum, the examiner noted that MRI revealed no focal lesions in the area of interest at the posteromedial aspect of the knee.  He did indicate that the Veteran had a complete tear of the posterior horn of the medial meniscus and a questionable tear in the mid body of the lateral meniscus.  

The Veteran's cystic mass of the posterior left knee is currently evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin neoplasms.  This criteria provides that the disability will be rated as disfigurement of the head, face or neck under diagnostic code 7800, scars under diagnostic codes 7801-7805, or pursuant to impairment of function.  

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Having carefully reviewed the evidence, the Board concludes that the cystic mass of the left knee does not warrant a compensable evaluation.  In that regard, the Board observes that Diagnostic Codes 7800, 7801, and 7802 are not for application because those criteria pertain to the head, face, or neck.  There is no evidence that the cyst is unstable or painful and thus Diagnostic Code 7804 is also not for application.  As such, the Board will look to whether the cystic mass is productive of any functional impairment.  See Deluca, supra.  In that regard, the evidence demonstrates that there is no limitation of function as a result of the cystic mass.  In August 2001 a VA examiner noted slight tenderness to pressure but that the Veteran's knee was stable with full pain free motion.  The October 2004 VA examiner noted the Veteran's complaints of pain and observed some limitation of flexion; however, the examiner also specifically concluded that the cystic mass was most likely unrelated to the Veteran's knee complaints.  The July 2010 VA examiner indicated that the mass was nontender, not painful, and did not affect motion.  At that time, the Veteran's knee was stable.

The Board acknowledges that the Veteran has been treated for a torn meniscus on the left, and that current evidence demonstrates further tears.  There is no competent evidence in the record that relates the meniscal tears to the service-connected disability.  As noted, the October 2004 examiner explained that the tear was not documented in service could have happened at any time during the decades following service due to either injury or age-related degeneration.  It is clear from this opinion that relating the meniscus tear to service, to include specifically to the same injury that led to the cystic mass, would be speculation.  The law provides that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  In any event, the examiner went on to specifically opinion that it was unlikely that the Veteran's current complaints, which at that time were shown to be subjective complaints of pain and objective evidence of slight limitation of flexion, were unrelated to the service-connection cystic mass.  Furthermore, more recent VA examination in 2010 failed to reveal any objective evidence of functional impairment of the left knee at all.  As noted, examination revealed full range of motion, with no objective evidence of pain during examination except when performing the squat, and no incoordination, weakened movement, or excess fatigability and no additional loss of motion with repetitive testing.

In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  Certainly, he is competent to describe pain and other symptoms.  However, as a lay person, he is not necessarily competent to identify the underlying etiology of those complaints, to include opining as to what degree his complaints are attributable to his service connected disability, as opposed to other nonservice-connected disabilities.  In this regard, the Board finds that the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that his service connected cystic mass of the posterior left knee is not manifested by any functional loss.

	Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left knee disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for a cystic mass of the posterior left knee is denied.

REMAND

In the October 2008 memorandum decision, the Court determined that notice provided to the Veteran pertaining to his petitions to reopen was too general in that it did not inform the Veteran of the specific evidence necessary to support each petition to reopen.  It concluded that because the Veteran had not received adequate § 5103(a) notice, the Board erred in adjudicating the claims to reopen.  The Board notes that during the pendency of this appeal, the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

Subsequent to the Board's June 2010 remand, the Appeals Management Center (AMC) issued a letter in June 2010.  While this letter defined the terms "new" and "material" in the context of a petition to reopen a previously denied claim, it did not accurately identify the underlying bases for the previous final denials of the four claims which the Veteran seeks to reopen.  In that regard, the letter stated "Your claim was previously denied because it is not service connected and did not incurred/caused by service.  Therefore, the evidence you submit must be new and related to this fact."  

A careful review of the record reveals the specific underlying bases for the previous final denials of the Veteran's claims of entitlement to service connection for a chronic tinea infection, a depressive disorder, hearing loss, and a headache disorder.  Service connection was denied for tinea pedis in November 1991 because there was no evidence of such in service; in August 1995 the RO declined to reopen the claim because the condition preexisted service and was not aggravated; in April 1996 the RO again declined to reopen the claim because there was no evidence of cause or aggravation; the Board declined to reopen this claim in October 1997 because tinea pedis preexisted service and was not aggravated.  Service connection for depressive disorder was initially denied in August 1995, the RO determining that there was no evidence of this disorder in service and no nexus to service; the Board denied the claim on the same basis in October 1997; the Court affirmed that decision in March 1999; subsequent petitions to reopen were declined on the same bases.  Service connection for hearing loss was denied in June 1992, the RO determining that the disability preexisted service and was not aggravated; the RO declined to reopen this claim in January 2005.  Service connection for a headache disorder was denied in an October 2001 rating decision, the RO indicating that there was no evidence that the claimed disability was incurred in service; the RO declined to reopen the claim in January 2005 on the same basis.  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the inadequacy of the June 2010 AMC letter, remand is required.  The Veteran must be advised of the bases for the previous final denials, the evidence that would be adequate to reopen his claims, and provided an opportunity to submit evidence that cures the defects identified by the RO and the Board.

Accordingly, these claims must be remanded so that the Veteran may be provided adequate notice with respect to the evidence necessary to reopen his claims.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice addressing the tinea infection, depressive disorder, hearing loss disability, and headache disorder claims under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Provide an explanation as to why each of the claims were previously denied.  The notice should also explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.  The notice should describe what evidence would be necessary to satisfy the element of the underlying claims which were found insufficient in the prior decisions; degree of the disability; and effective date if service connection is granted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent, Dingess/Hartman.

2.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


